Crosby, J.
The plaintiff, a minor two and one half years of age, while standing on the threshold of a porch of the building wherein her father was a tenant, was struck by the storm door, which closed suddenly, and was thrown down the steps, receiving severe injuries. This action is brought by her father as next friend to recover for such injuries.
The facts as shown by the record in substance are as follows: The plaintiff’s father and his family occupied a tenement on the second floor óf the building. The defendant’s intestate (who will hereafter be referred to as the defendant) lived on the first floor. When the plaintiff became a tenant the storm porch had been removed *261for the summer. It was a portable storm enclosure with a door on the porch used in common by all the tenants; the wooden walls were fastened to a balustrade around the porch by means of hooks laterally placed, and eyes. A spiral spring had been attached by the defendant to the back of the storm door so that the door would close unless held open by a hook and eye, the hook being screwed to the balustrade and the eye to the door.
Before the plaintiff was injured, the defendant told her father that he wanted an increased rental and the latter said that he was willing to pay the increased rent for his tenement provided, among other things, the defendant would fix the storm door so that it would not close of its own motion. The defendant agreed to do this and the plaintiff’s father paid the increased rent. The adoor had on several occasions of its own motion “ closed with a strong push”; this had been brought to the attention of the defendant by the tenant, and the defendant said he would repair it. There was evidence tending to show that on the day of the accident the plaintiff stood in the center of the doorway and suddenly the door “ unlocked ” and closed, striking her and causing her to be thrown down the steps. When the defendant was replacing the storm enclosure and door before the accident “he had carpenter’s tools in his hands.” Two days after the accident an expert carpenter examined the enclosure, the hook and eye and the spring on the door, and in the presence of the defendant said that the hook and eye on the door were improperly placed; that they were set horizontally and not perpendicularly; that the spiral spring had been tightened too much, and not in the proper way. The defendant then turned the hook and eye on the door so that the hook went into the eye “ up and down.”
There was evidence that the positions of the hook, eye and spring on the door were the same from the time of the accident to the time of the examination by the carpenter. There was further evidence that because of the improper attachment of the hook and eye the least vibra*262tian would release the hook, and the door would close of its own motion; that walking on the porch would cause sufficient vibration to loosen the door from the hook and the spring would rapidly close the door.
The evidence warranted findings that the defendant agreed to repair this door in consideration of the payment by the tenant of an increased rent; that in accordance with this agreement the increased rent was paid and the defendant undertook to make the necessary repairs; and that he made them negligently.
If these facts were found, a verdict could not properly have been directed as requested. Galvin v. Beals, 187 Mass. 250, 252. Shute v. Bills, 191 Mass. 433, 437. Bergeron v. Forest, 233 Mass. 392, 398, 400. The legal duty whiph the defendant owed the tenant by virtue of the contract to make repairs was not limited to the tenant personally “but includes all persons who within the contemplation of the parties were to use the premises under the hiring.” Bergeron v. Forest, 233 Mass. 392, 398. Feeley v. Doyle, 222 Mass. 155, 157.
The result is that the motion for a directed verdict should have been denied, and the case submitted to the jury. In accordance with the terms of the report, the entry must be

Verdict set aside.

New trial granted. '